IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                              September 25, 2008
                               No. 07-60840
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

FELIPE SOLORZANO-GIRON

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A96 046 625


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
     Felipe Solorzano-Giron (Solorzano) petitions for review of the decision of
the Board of Immigration Appeals (BIA) affirming the decision of the
immigration judge denying his application for asylum. As Solorzano has not
challenged the denial of his request for withholding of removal, any such
challenge is abandoned. See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.
1993).



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60840

      Solorzano argues that, as a member and leader of a labor union formed to
collect past wages from his employer, Transpac Central America, he is a member
of a “particular social group” for purposes of an application for asylum. He also
argues that the BIA erroneously foreclosed him from refugee status due to his
failure to turn to Guatemalan authorities for protection from Transpac’s death
threats.
      Substantial evidence supports the BIA’s finding that Solorzano was not a
refugee. See 8 U.S.C. § 1101(a)(42)(A); 8 U.S.C. § 1158(b); Mwembie v. Gonzales,
443 F.3d 405, 414-15 (5th Cir. 2006); Majd v. Gonzales, 446 F.3d 590, 595 (5th
Cir. 2006) ; Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006); Mikhael v.
INS, 115 F.3d 299, 302 (5th Cir. 1997); see also In re A-M-E & J-G-U, 24 I. & N.
Dec. 69 (BIA 2007). We therefore do not address Solorzano’s second argument.
      PETITION DENIED.




                                       2